 1                                                                                          O
 2
 3
 4
 5
 6                       United States District Court
 7                       Central District of California
 8
 9   NERSES MEGUERDITCHIAN,                        Case No. 2:18-cv-00913-ODW(JC)
10                      Plaintiff,
11         v.                                      ORDER GRANTING PLAINTIFF’S
                                                   MOTION TO CONDUCT
12   FEDERAL EXPRESS CORPORATION                   CONFLICT DISCOVERY [37]
13   LONG TERM DISABILITY PLAN, et al.,
14                      Defendants.
15                                    I.   INTRODUCTION
16         Plaintiff Nerses Meguerditchian (“Plaintiff”) requests leave of court to conduct
17   discovery in a case governed by the Employee Retirement Income Security Act of
18   1974, as amended, 29 U.S.C. §§ 1001–1461 (“ERISA”).
19         Plaintiff worked for Defendant Federal Express Corporation (“Fedex”) as a
20   Senior Global Vehicle Technician until January 10, 2011. (Mot. Requesting Order for
21   Leave of Ct. to Conduct Disc. (“Mot.”) 1, ECF No. 38.) Aetna Life Insurance
22   Company (“Aetna”) is the Claims Paying Administrator for the Long Term Disability
23   Plan (“LTD”). (Def’s Resp. to Mot. 2, ECF No. 41.)
24         Plaintiff brought this lawsuit against Fedex and Aetna (collectively,
25   “Defendants”) due to the claim administrator’s decision to deny Plaintiff payment of
26   LTD benefits under the Total Disability definition, from July 18, 2013 to the present.
27   As part of Plaintiff’s claims, he alleges that there is a structural conflict of interest
28   between Fedex, Aetna, and the physicians they use such that the conflict influenced
 1   “the third-party administrator’s decision making.” (Mot. 4.) Accordingly, Plaintiff
 2   seeks leave of court to conduct discovery regarding the financial relationships
 3   between Defendants and the physicians they use to review disability claims. (Mot. 2,
 4   6.)
 5         For the following reasons, the Court GRANTS Plaintiff’s Motion to Conduct
 6   Conflict Discovery in a Case Governed by ERISA. (ECF No. 37.)
 7                                     II.   ANALYSIS
 8         Generally, “no discovery is allowed in an action in federal court seeking review
 9   of a denial of benefits under an ERISA plan.” Klein v. Northwest Mut. Life Ins. Co.,
10   806 F. Supp. 2d 1120, 1125 (S.D. Cal. June 29, 2011). However, limited discovery
11   may be allowed where “a plaintiff alleges a structural conflict of interest.”      Id.
12   (internal quotation marks omitted). “[D]iscovery into how and why the decision was
13   made is not allowed except when such evidence is being sought to show the existence
14   of a conflict.”    Id. at 1126 (citing Harper v. Unum Life Ins. Co. of Am.,
15   No.1:06cv0893, 2007 WL 1792004 (E.D. Cal. June 19, 2007)).
16         An ERISA plaintiff does not need to “prove an actual conflict of interest before
17   a court may take into account any potential conflict of interest in reviewing the
18   administrator’s decision.” Groom v. Standard Ins. Co., 492 F. Supp. 2d 1202, 1204
19   (C.D. Cal. 2007). An ERISA plaintiff is entitled to limited discovery “relevant to the
20   nature, extent, and effect on the decision-making process of any conflict of interest
21   that may appear in the record.” Id. at 1205 (quoting Abatie v. Alta Health & Life Ins.
22   Co., 458 F.3d 955, 965 (9th Cir. 2006) (en banc)) (internal quotation marks omitted).
23   However, such discovery must be narrowly tailored and cannot be a fishing
24   expedition. Groom, 492 F. Supp. 2d at 1204; see also Baldoni v. Unumprovident,
25   Illinois Tool Works, Inc., CV No. 03-1381-AS, 2007 WL 649295 at *7 (D. Ore. Feb.
26   26, 2007) (“[D]iscovery should only be allowed when narrowly tailored to
27   significantly illuminate the conflict’s effect on the specific benefit decision under
28   review.”).

                                               2
 1          The Court does not reach the merits of whether there is a structural conflict of
 2   interest. The Court only finds that pursuant to Abatie, discovery in ERISA cases may
 3   be warranted in certain circumstances and that Plaintiff may pursue discovery related
 4   to a structural conflict of interest. See Abatie, 458 F.3d at 965. Accordingly, Plaintiff
 5   should propound his conflict of interest discovery on Defendants, and should
 6   Defendants object and/or refuse to respond, then Plaintiff’s specific discovery requests
 7   should be refiled as motions to compel with Magistrate Judge Choolijian, who will
 8   then determine the propriety of such requests including whether the specific requests
 9   are narrowly tailored such that they fall within the limited scope of conflict of interest
10   discovery.
11                                   III.    CONCLUSION
12          Accordingly, for the reasons discussed above, the Court GRANTS Plaintiff’s
13   Motion, and Plaintiff may propound discovery related to the alleged structural conflict
14   of interest.
15
16          IT IS SO ORDERED.
17
18   November 5, 2018                       ____________________________________
19                                                  OTIS D. WRIGHT, II
                                              UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28


                                                 3
